DETAILED ACTION
Acknowledgements
The amendment filed 03/29/2021 is acknowledged.
Claims 1-15 are pending.
Claims 1-15 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.


Response to Amendment/Arguments
Claims 1, 4-5 and 8-15 are amended.

Regarding applicant’s arguments on Rejections Under 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
Applicant argues “none of independent claims 1 or 9 include any limitations that fall within the subject matter groupings of abstract ideas”. Examiner respectfully disagrees.  

Applicant further argues that “Even if any of independent claims 1 or 9 recite an abstract idea…, each…would integrate…into a practical application…The features relating to the digital token generation of independent claims 1 and 9 reflect an improvement to the technology/technical field of securities trading”.  Examiner respectfully disagrees. 
The activity of conducting security transaction including receiving inventory, transmitting auction authorization, receiving winning bidder notification, receiving securities into first account, generating a digital token, and transferring the right to the winning bidder, is a business process.  The additional elements digital token, processors, and non-transitory computer readable medium are used as a tool to perform the abstract idea by automating this business process. This activity does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)). 
Applicant assets “each of independent claims 1 and 9 would recite “significantly more” than the judicial exception and would thusly be directed to patent eligible subject matter under Step 2B.” and “The combination of elements provide significantly more than the purported recited judicial exception identified by the Examiner.”  Examiner respectfully disagrees.  The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 9-15 are computer-readable medium claims that are used to perform method claims 1-8., which only involves the use of computers as tools to automate and/or implement the abstract idea. The combination of elements recited in the claims simply recite the concept of conducting security transaction including receiving inventory, transmitting auction authorization, receiving winning bidder notification, receiving securities into a first account, generating a digital token, and transferring the right to the winning bidder.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in 
Therefore, the rejection maintains.

Regarding applicant’s arguments on Rejections Under 35 U.S.C. §103, the arguments are moot in light of new ground rejection.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-8 are directed to a method, and claims 9-15 are directed to a non-transitory computer-readable medium.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) security transaction. Specifically, the claims recite “receiving…inventory…;  transmitting,…auction authorization…; receiving,…notification of a winning bidder…; receiving… securities into a first account…; transferring the…right to the winning bidder…” which is “commercial interaction” within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting 
Additionally, the claims are directed toward cryptographic operations which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of digital token, processors, and non-transitory computer readable medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting security transaction including receiving inventory, transmitting auction authorization, receiving winning bidder notification, receiving securities into first account, generating a digital token, and transferring the right to the winning bidder.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 9-15 are computer-readable medium claims that are used to perform method claims 1-8., which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve security transaction including receiving inventory, transmitting auction authorization, receiving winning bidder notification, receiving securities into first account, generating a digital token, and transferring the right to the winning bidder.  This only uses the processor or computer system to automate or implement the abstract idea of performing security transaction.  Dependent claims 2 and 10 describe signing the transaction cryptographically and baseline pricing of bidding.  Dependent claims 3 and 11 describe the baseline pricing and fees pay to the owner.  Dependent claims 4-5 and 12-13 describe the digital token and ownership ledger recording. Dependent claims 6 and 14 describe receiving confirmation from the ledger.  Dependent claims 7 and 15 describe communicating the final auction price and authorizing a resale. Dependent claim 8 describes borrowable securities. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. The specification further supports the view that the computer system comprising the processors merely serves to automate and/or implement the abstract idea (“A variety of these steps and operations may be performed by hardware components or may be embodied in machine-executable instructions, which may be used to cause a general-purpose or special-purpose processor programmed with the instructions to perform the steps.” [0138] “Processor(s) 1120 can be any known processor.” [0139] “Main memory 1140 can be Random Access Memory (RAM), or any other dynamic storage device(s) commonly known in the art.”[0140]). Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of performing a security transaction including receiving inventory, transmitting auction authorization, receiving winning bidder notification, receiving securities into first account, generating a digital token, and transferring the right to the winning bidder.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of digital token, processors, and non-transitory computer readable as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20130006840A1 (“Cahn”) and in view of US Application Publication US20070136181A1 (“Miller”).

Regarding claim 1 and 9, Cahn teaches:
receiving, using at least one processor, inventory of one or more borrowable securities; (¶¶0042, 0152, 0154)
transmitting, using at least one processor, trading authorization of a share borrowing right of the one or more securities to an alternative trading system; (¶¶0037, 0154)
receiving, using at least one processor, notification of a buyer of the share borrowing right from the alternative trading system;(¶0072)
receiving, using at least one processor, the one or more borrowable securities into a first account associated with a token generator; (¶¶0042, 0045-0046, 0093, 0152)
generating, using at least one processor, a digital token indicating one or more borrowing parameters and identification of  the one or more borrowable securities and at least one of an owner or a beneficial owner of the one or more borrowable securities; and (Fig. 20; ¶¶0037, 0154-0155)
transferring the share borrowing right to the winning bidder by cryptographically signing, cryptographically signing, using at least one processor, a transaction transferring the digital token from the first account associated with the token generator to a second account associated with the winning bidder. (Fig. 10; ¶¶0093, 0105)
Cahn does not explicitly disclose:
trading is auction, 
buyer is winning bidder,
However, Miller discloses:
trading is auction, (¶0026)
buyer is a winning bidder, (¶0026)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Depository-based Security Trading System of Cahn by adding the feature of security auction in accordance with the teaching of Miller.  This modification provides an efficient trading option for the users of Cahn’s system.

Regarding claims 2 and 10, Cahn in view of Miller discloses all the limitations as described above.  Cahn further discloses:
wherein cryptographically signing the transaction of the digital token comprises electronically signing, using the at least one processor, with a private key of the first account, and (¶0105)
wherein the computerized method further comprises generating using  the at least one processor, a baseline price at which bidding can begin.(¶0149)

Regarding claims 3 and 11, Cahn in view of Miller discloses all the limitations as described above.  Cahn further discloses:
wherein the baseline pricing includes a fee payable to the at least one of the owner or the beneficial owner of the one or more borrowable securities, (¶0149)
wherein the computerized method further comprises paying, using the at least one processor, the fee to the at least one of the owner or the beneficial owner of the one or more borrowable securities.(¶0149)

Regarding claims 4 and 12, Cahn in view of Miller discloses all the limitations as described above.  Cahn further discloses:

requesting, using at least one processor, recordation of the digital token and ownership of the digital token on a distributed ledger. (¶¶0043, 0093)

Regarding claims 5 and 13, Cahn in view of Miller discloses all the limitations as described above.  Cahn further discloses:
communicating, using the at least one processor, the transaction of the digital token to the distributed ledger. (Figs. 1, 9-10; ¶0026-0027, 0048)

Regarding claims 6 and 14, Cahn in view of Miller discloses all the limitations as described above.  Cahn further discloses:
before generating the digital token, receiving, using the at least one processor, confirmation from a distributed ledger that the one or more borrowable securities are in the first account.(¶0075)

Regarding claims 7 and 15, Cahn in view of Miller discloses all the limitations as described above.  Cahn further discloses:
communicating, using the at least one processor, a final auction price to the alternative trading system; and (Fig. 14; ¶0139)
authorizing, using the at least one processor, a resale of the digital token in a secondary market. (¶0154)

Regarding claim 8, Cahn in view of Miller discloses all the limitations as described above.  Cahn further discloses:
wherein receiving, using the at least one processor, the inventory of the one or more borrowable securities comprises:
receiving, using the at least one processor, the inventory of at least two different securities;(¶0042)
wherein transmitting, using the at least one processor, the auction authorization of the share borrowing right of the one or more borrowable securities to the alternative trading system comprises:
transmitting, using the at least one processor, the auction authorization of the share borrowing right of the at least two different securities to the alternative trading system; (¶¶0037, 0042, 0154)
wherein receiving, using the at least one processor, the one or more borrowable securities into the first account associated with the token generator comprises:
receiving, using the at least one processor, the at least two different securities into the first account associated with the token generator, and (¶0042)
wherein generating, using the at least one processor, the digital token including the one or more borrowing parameters and the identification of the one or more borrowable securities and the at least one of the owner or the beneficial owner of the one or more borrowable securities comprises:
generating, using the at least one processor, the digital token including the one or more borrowing parameters and the identification of the at least two different securities and the at least one of the owner or the beneficial owner of the at least two different securities. (Fig. 20; ¶¶0037, 0042, 0154-0155)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685